Citation Nr: 1456658	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991 and from August 2004 to February 2007 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The issues of entitlement to service connection for diverticulitis and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hip disability that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he should be entitled to service connection for a bilateral hip disability.

As discussed below, there are no service treatment records available for review.

A review of the Veteran's post-service treatment records and Social Security Administration records shows that the Veteran was injured in July 2008 in a motor vehicle accident.  The Veteran sustained injuries to his right hip and pelvis.  He subsequently underwent surgery for open reduction internal fixation of the right pelvis and total right hip replacement.

The Veteran reported that the accident occurred while leaving "Camp Shelby" where he worked a civilian job.  

The Veteran also reported that his civilian job did not "require him to be a member of the National Guard."

In December 2010 the Veteran was afforded a VA joints examination.  After a review of the record and a physical examination the examiner diagnosed a fracture of the right hip and pelvis status post-operative open reduction internal fixation of the right pelvis and total hip replacement on the right and a muscle strain of the left hip area.

There are no treatment records pre-existing the motor vehicle accident that show treatment for or complaints of hip pain.

Even considering the current diagnoses, there is no evidence of record, including statements from the Veteran, suggesting that the Veteran's hip disabilities began during his active duty service.  The most probative medical evidence of record shows that the disabilities were a result of a July 2008 motor vehicle accident, which was unrelated to the Veteran's active duty service, or his service in the National Guard.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in April 2009 and September 2009 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's post-service VA and private treatment records and the Veteran's statements.  

The Board notes that the Veteran's service treatment records are unavailable for review.  In such a case, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the Veteran's complaint.  

Case law does not establish a heightened "benefit of the doubt" when the Veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the Veteran in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has been afforded an adequate examination on the issue of entitlement to service connection for a bilateral hip disability.  VA provided the Veteran with an examination in December 2010. As discussed above, the examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.

The Board notes that the examiner did not provide an etiological opinion.  However, the Veteran specifically reported that his hip injuries were the result of a motor vehicle accident that occurred after his separation from active duty and had no relationship with his active duty service.  Accordingly, the Board finds that an etiological opinion was unnecessary.

Therefore, the Veteran has been afforded an adequate examination.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       




ORDER

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

The claims for entitlement to service connection for diverticulitis and an acquired psychiatric disorder require further development.

The Veteran asserts that both conditions are a result of his active duty service.

The Veteran was afforded a VA General Medical examination in December 2010.  The examiner noted that the Veteran had a diagnosis of "diverticulosis with recent lower GI bleed."  

However, during the examination the examiner noted no abnormalities.  Instead the examiner noted a history of diverticulitis with bleeding in 2006, which is during a period of active duty service.  

As discussed above, the Veteran's service treatment records are unavailable.

Other post-service treatment records note a history of diverticulitis with bleeding in 2006, but no current abnormalities.

The Board finds that a remand is required in order to determine if the Veteran has a current disability and whether that current disability is etiologically related to his incident of diverticulitis with bleeding in 2006.

With regard to the Veteran's claim for an acquired psychiatric disorder, the Board notes that an April 2010 memorandum made a formal finding of a lack of information required to corroborate the Veteran's reported stressors.

The Veteran was afforded a VA PTSD examination in February 2011.  The examiner noted that the Veteran did not exhibit symptoms of PTSD but that he had a diagnosis of adjustment disorder with anxious and depressed mood.

The Board finds that a remand is required in order to determine if the Veteran has another acquired psychiatric disability (other than PTSD) that is related to his active duty service.  In this regard, in light of missing service medical records, we must be clear the duty to assist has been fulfilled. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified and submitted by the Veteran, should be obtained and added to the claims file.

If possible, the Veteran himself should submit any new treatment records to expedite this case. 

2.  Schedule the Veteran for a VA gastrointestinal disabilities examination.  The Veteran's claims file should be provided.  A review of this remand is requested.  The examiner should determine if there is a current diagnosis of diverticulitis or another gastrointestinal disability.  If there is a current disability, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current gastrointestinal disability began during service or is otherwise linked to service. 

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Schedule the Veteran for a VA acquired psychiatric disorder examination.  The Veteran's claims file should be provided.  A review of this remand is requested.  The examiner should determine if there is a current diagnosis of an acquired psychiatric disorder.  If there is a current disorder, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder began during service or is otherwise linked to service. 

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

4.  Thereafter, the issues of service connection should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


